To the extent defendant is challenging the legal sufficiency of the evidence, that claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. In addition, we conclude that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The jury’s mixed verdict does not warrant a different result (see People v Rayam, 94 NY2d 557 [2000]). There is no basis for disturbing the jury’s credibility determinations. The evidence supports the conclusions that defendant drove a car while his blood alcohol content was above the threshold for intoxication, and that he was aware his license had been suspended. Concur — Andrias, J.R, Sweeny, Acosta, Freedman and Manzanet-Daniels, JJ.